 Case 3:19-cv-02252-X-BH Document 54 Filed 01/04/21         Page 1 of 1 PageID 457



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

DONALD WATKINS,                            §
     Plaintiff,                            §
                                           §
v.                                         §    No. 3:19-CV-02252-X-BH
                                           §
SALEM CARRIERS, INC., et al.               §
     Defendants.                           §

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge,

in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings

and Conclusions of the Magistrate Judge are correct and they are accepted as the

Findings and Conclusions of the Court. There were no objections. Plaintiff’s Motion

to . . . Remand, filed July 6, 2020 (Doc. No. 24), is GRANTED. By separate judgment,

this action will be REMANDED to County Court at Law No. 4 in Dallas County,

Texas for further proceedings.

      IT IS SO ORDERED this 4th day of January 2021.




                                       ___________________________________
                                       BRANTLEY STARR
                                       UNITED STATES DISTRICT JUDGE
